Citation Nr: 0607444	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to the Department of Veteran's Affairs 
(VA) death benefits. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

Mr. I.G. died in September 1997.  The appellant is claiming 
VA death benefits as I.G.'s widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in February 2004, a statement of the case was issued in March 
2004, and a substantive appeal was received in May 2004.  


FINDINGS OF FACT

1.  Entitlement to VA death benefits was denied by a March 
2002 decision; a notice of disagreement was not received to 
initiate an appeal of that determination.

2.  Evidence received since March 2002 does not raise a 
reasonable possibility of substantiating the claim for 
entitlement to VA death benefits. 


CONCLUSIONS OF LAW

1.  The March 2002 decision, which denied entitlement to VA 
death benefits, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  No new and material evidence has been received since the 
March 2002 decision denying entitlement to VA death benefits; 
and thus, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the decision and statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in an October 
2003 VCAA letter, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 4, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant in October 2003, which was prior to 
the January 2004 decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service verifications from the Service Department.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c) (4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is seeking entitlement to VA death benefits as 
a surviving spouse. Applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  A request to 
reopen the appellant's claim was received in September 2003.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of last final 
decision, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

A claim for entitlement to VA death benefits was denied by 
the RO in a March 2002 decision.  This claim had also been 
previously denied in a Board decision dated November 2001.  
The appellant was informed of the March 2002 decision, and 
failed to file a timely notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
March 2002 decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record at the time of the March 
2002 rating decision consisted of April 1998, February 2001 
and January 2002 service verifications by the Service 
Department that I.G. did not have recognized military service 
in the Philippine Commonwealth Army, including the recognized 
guerrillas.  The verifications included different spellings 
of I.G.'s first and last name that were put forth by the 
appellant.  The record also included an authenticated June 
1946 Affidavit for Philippine Army Personnel signed by I.G., 
which was submitted to the Service Department in September 
1998.  Based on the service verifications, the RO denied the 
claim because I.G. did not perform any valid military 
service. 

The only additional evidence submitted since the March 2002 
decision is a September 2003 Certification from the General 
Headquarter of Armed Forces of the Philippines.  This 
document does not contain any new information concerning I.G. 
that was not previously of record and that has not been 
previously included in the requests for service verification.  
Thus, this evidence is redundant of evidence already in the 
record at the time of the last final decision.  Further, 
there is no information in this document which raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim of entitlement to VA death benefits is 
not reopened.  38 U.S.C.A. § 5108. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


